

EXHIBIT 10.01-02
AMENDMENT NO. 2 OF
ARIZONA NUCLEAR POWER PROJECT
PARTICIPATION AGREEMENT




PARTIES:
ARIZONA PUBLIC SERVICE COMPANY, a corporation organized and existing under and
by virtue of the laws of the State of Arizona, hereinafter referred to as
"Arizona", SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an
agricultural improvement district organized and existing under and by virtue of
the laws of the State of Arizona, hereinafter referred to as "Salt River
Project", SOUTHERN CALIFORNIA EDISON COMPANY, a corporation organized and
existing under and by virtue of the laws of the State of California, hereinafter
referred to as "Edison", PUBLIC SERVICE COMPANY OF NEW MEXICO, a corporation
organized and existing under and by virtue of the laws of the State of New
Mexico, hereinafter referred to as "PNM", EL PASO ELECTRIC COMPANY,
a corporation organized and existing under and by virtue of the laws of the
State of Texas, hereinafter referred to as "El Paso", and ARIZONA ELECTRIC POWER
COOPERATIVE, INC., a corporation organized and existing under and by virtue of
the laws of the State of Arizona, hereinafter referred to as "AEPCO".



DATED:
As of August 28, 1975.



WHEREAS, Arizona, Salt River Project, Tucson Gas and Electric Company
("Tucson"), PNM and El Paso entered into a certain agreement entitled Arizona
Nuclear Power Project Participation Agreement, dated as of August 23, 1973 (the
"Participation Agreement");


WHEREAS, Amendment No 1 of the Participation Agreement amended the Participation
Agreement to reflect, among other things, the assignment and transfer to AEPCO
by Arizona, Salt River Project and Tucson, collectively, of an undivided 2.4%
interest in Palo Verde Nuclear Generating Station ("Palo Verde Station") and in
the Project Agreement and a 2.4% Generation Entitlement Share under the
Participation Agreement;


WHEREAS, pursuant to the Tucson-Edison Palo Verde Station Assignment Agreement,
dated August 28, 1975, by and between Tucson and Edison (the "Assignment
Agreement"), Tucson, pursuant to Section 15.3 of the Participation Agreement,
assigned and transferred to Edison its undivided 15.4;




--------------------------------------------------------------------------------





STATE OF TEXAS
)
 
 
)
 ss.
County of El Paso
)
 



On this 24th day of May, 1976, before me, the undersigned Notary Public,
personally appeared R.E. York and R. G. Crocker who acknowledged themselves to
be the Vice President and Secretary of EL PASO ELECTRIC COMPANY, a Texas
corporation, and that they as such officers, being authorized so to do, executed
the foregoing instrument for the purposes therein contained by signing the name
of the company by themselves as such Vice President and Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




                
/s/Harry A. Hampson
Notary Public

            
My Commission Expires:


HARRY A. HAMPSON, Notary Public
In and for the County of El Paso, Texas
My Commission Expires June 1, 1977


STATE OF ARIZONA
)
 
 
)
 ss.
County of Cochise
)
 





On this 11th day of May, 1976, before me, the undersigned Notary Public,
personally appeared J.A. Kartchner and Dexter M. Smith who acknowledged
themselves to be the President and General Manager of ARIZONA ELECTRIC POWER
COOPERATIVE, INC., an Arizona corporation, and that they as such officers, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by themselves as such President and
General Manager.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
                
/s/Ruth J. Hernandez
Notary Public

        
My Commission Expires:


April , 1980        






--------------------------------------------------------------------------------




STATE OF ARIZONA
)
 
 
)
 ss.
County of Maricopa
)
 



On this 12th day of April, 1976, before me, the undersigned Notary Public,
personally appeared THOMAS G. WOODS, JR. and GERALD J. GRIFFIN who acknowledged
themselves to be the Vice President and Assistant Secretary of ARIZONA PUBLIC
SERVICE COMPANY, an Arizona corporation, and that they as such officers, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by themselves as such Vice
President and Assistant Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


/s/Sylvia E. Nie
Notary Public

            
My Commission Expires:


September 9, 1978    




STATE OF ARIZONA
)
 
 
)
 ss.
County of Maricopa
)
 



On this 19th day of April, 1976, before me, the undersigned Notary Public,
personally appeared JOHN R. LASSEN and PAUL D. RICE who acknowledged themselves
to be the Vice President and Secretary of SALT RIVER PROJECT AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT, an Arizona agricultural improvement district,
and that they as such officers, being authorized so to do, executed the
foregoing instrument for the purposes therein contained by signing the name of
the company by themselves as such Vice President and Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


/s/Dona Smith
Notary Public



                
My Commission Expires:


May 3, 1979        




--------------------------------------------------------------------------------





Interest in Palo Verde Station and in the Project Agreements and Tucson's 15.4%
Generation Entitlement Share under the Participation Agreement, as amended by
Amendment No. 1, and Edison, pursuant to Section 15.5 of the Participation
Agreement, has accepted said assignment and transfer and has become and assumed
the status and obligations of a Participant in the Palo Verde Station to the
extent of Tucson's interest therein; and


WHEREAS, pursuant to a resolution adopted unanimously on or about March 5, 1975,
the Administrative Committee approved the recommendation of the Project Manager
to change the Scheduled Dates of Firm Operation for Palo Verde Station, Units 1,
2 and 3, and authorized and directed the Project Manager to revise the
Construction Schedule accordingly;


NOW, THEREFORE, in consideration of the premises and of the covenants and
conditions set forth in the Participation Agreement, as amended by Amendment No.
1, the parties hereto agree as follows:


1.    In order to reflect the assignment by Tucson to Edison as aforesaid, the
Participation Agreement, as amended by Amendment No. 1, is hereby amended as
follows:


1.1    Section 3.28 of the Participation Agreement, as amended, is hereby
amended to read as follows:


"3.28    Generation Entitlement Share: The percentage entitlement of each
Participant to the Net Energy Generation and to the Available Generating
Capability. Each Participant's percentage entitlement is as follows:


    
3.28.1
Arizona
=
28.1 percent
3.28.2
Salt River Project
=
28.1 percent
3.28.3
Edison
=
15.4 percent
3.28.4
PNM
=
10.2 percent
3.28.5
El Paso
=
15.8 percent


3.28.6
AEPCO
=
2.4 percent



1.2     Section 38.1.3 of the Participant Agreement is hereby amended to read as
follows:


"38.1.3            Southern California Edison Company
c/o Secretary
P.O. Box 800
2244 Walnut Grove Avenue
Rosemead, California 91770"
            




-2-

--------------------------------------------------------------------------------






1.3    All references to Tucson in the Participation
Agreement, as amended, including all rights, obligations and interests of Tucson
thereunder, shall be deemed to be references to, and rights, obligations and
interests of Edison.


2.    In order to reflect the resolution adopted by the Administrative Committee
on or about March 5, 1975, Appendix C – Construction Schedule attached to the
Participation Agreement is hereby replaced with Appendix C (Revised) –
Construction Schedule attached hereto.


3.    The Participation Agreement, as amended by Amendment No. 1 and this
Amendment No. 2, shall remain in full force and effect.


WHEREFORE, the parties have executed this Amendment No. 2 as of the date first
set forth above.


            
 
ARIZONA PUBLIC SERVICE COMPANY


ATTEST:


By     /s/Thomas G. Woods, Jr.


/s/Gerald J. Griffin
                    Vice President
Assistant Secretary


 
 
SALT RIVER PROJECT AGRICULTURAL


 
IMPROVEMENT AND POWER DISTRICT


ATTEST AND COUNTERSIGN:
By    /s/John R. Lassen    


/s/Paul D. Rice
Vice President
Secretary
 
 
SOUTHERN CALIFORNIA EDISON
COMPANY
 
ATTEST:
By               /s/J. T. Head, Jr.    


/s/R. D. Gorman
Vice President
Assistant Secretary
 
 
PUBLIC SERVICE COMPANY OF
 
NEW MEXICO
ATTEST:
By                /s/C. D. Belford
/s/Bernice B. Lopez
Vice President
Assistant Secretary
 



-3-

--------------------------------------------------------------------------------




 
EL PASO ELECTRIC COMPANY
ATTEST:
By           /s/R. E. York
/s/R. G. Crocker
Vice President
Secretary
 
 
ARIZONA ELECTRIC POWER
 
COOPERATIVE INC.


 
 
ATTEST:
By           /s/J. A. Kartchner
/s/Dexter M. Smith
President
General Manager
 





-4-

--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
)
 ss.
County of Los Angeles
)
 



On this 7th day of May, 1976, before me, the undersigned Notary Public,
personally appeared J. T. HEAD, JR. and R. D. Gorman who acknowledged themselves
to be the Vice President and Assistant Secretary of SOUTHERN CALIFORNIA EDISON
COMPANY, an California corporation, and that they as such officers, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by themselves as such Vice
President and Assistant Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
                
/s/Dona Mary Wilcomb
Notary Public

My Commission Expires:


June 18, 1977




STATE OF NEW MEXICO
)
 
 
)
 ss.
County of Bernalillo
)
 



On this 7th day of May, 1976, before me, the undersigned Notary Public,
personally appeared C. D. Belford and Bernice B. Lopez who acknowledged
themselves to be the Vice President and Assistant Secretary of PUBLIC SERVICE
COMPANY OF NEW MEXICO, a New Mexico corporation, and that they as such officers,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained by signing the name of the company by themselves as such Vice
President and Assistant Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


/s/Wilma L. Rock
Notary Public

                
My Commission Expires:


March 4, 1979    







--------------------------------------------------------------------------------





APPENDIX C (REVISED)
CONSTRUCTION SCHEDULE
ARIZONA NUCLEAR POWER PROJECT


Milestone
Unit 1
Unit 2
Unit 3
Selection of siting and environmental
   consultants and initiation of
   siting and environmental studies
6/29/72
6/29/72
6/29/72
Contract with engineer-constructor
1/15/73
1/15/73
1/15/73
Invitation for bids for supply of
   nuclear steam supply systems
2/27/73
2/27/73
2/27/73
Contract for wastewater effluent
4/23/73
4/23/73
4/23/73
Nuclear plant site selection
9/1/73
9/1/73
9/1/73
Contracts for nuclear steam supply
   systems and initial supply of
   Nuclear Fuel
8/20/73
8/20/73
8/20/73
Begin preliminary engineering
8/20/73
8/20/73
8/20/73
Contract for supply of turbine-
   generators
3/21/74
3/21/74
3/21/74
Submit applications to USAEC for
   construction permits
7/11/74
7/11/74
7/11/74
Submit applications to the Arizona
   Power Plant and Transmission Line
   Siting Committee for a Certificate
   of Environmental Compatibility
10/28/75
10/28/75
10/28/75
Obtain all authorizations required
   to commence construction and begin
   final design and engineering
5/1/76
5/1/76
5/1/76
Complete final design and engineering
   and submit applications to USNRC
   for operating licenses
11/1/78
11/1/78
11/1/78
Issuance of operating license and
   begin loading and start-up testing
11/1/81
11/1/83
11/1/85
Scheduled Date of Commercial
   Operation
5/1/82
5/1/84
5/1/86






